Notice of Allowance
Claim 1-3, 5-7, 9, 11-12, 14-24, and 26-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are found persuasive. The cited prior art does not disclose, teach, or suggest the limitation “wherein a conical surface of the mounting device is provided with threaded elements for interlocking interaction with a conical threaded surface of the adapter for retaining the adapter on the base.”

For independent claim 1:
The claimed invention is a device for heating adapters for mounting tools for use in machine tools, comprising: a base in which an adapter for inserting or removing a tool can be arranged such that the insertion direction of the tool extends towards the base; and a heating part designed for heating the adapter arranged in the base, the base and the heating part being displaceable relative to one another in the insertion direction of the tool, wherein the base comprises a mounting device that is designed for retaining the adapter in a fixed manner on the base during heating, and wherein a conical surface  mounting device is provided with threaded elements for interlocking interaction with a conical threaded surface of the adapter for retaining the adapter on the base.
The closest prior art would be Haimer et al (US 2006/0049180). Haimer teaches a device for heating adapters for mounting tools for use in machine tools, comprising: a base in which an adapter for inserting or removing a tool can be arranged such that the insertion direction of the tool extends towards the base; and a heating part designed for heating the adapter arranged in the base, the base and the heating part being displaceable relative to one another in the insertion direction of the tool, wherein the base comprises a mounting device that is designed for retaining the adapter in a fixed manner on the base during heating. However, Haimer does not teach wherein a conical surface of the mounting device is provided with threaded elements for interlocking interaction with a conical threaded surface of the adapter for retaining the adapter on the base.
The second closest prior art would be Sturm et al (US 20100303572). Strum teaches a threaded member used to retain a collet chuck. However, the threaded member is not structurally the same as the conical surface of the mounting device as claimed.

For independent claim 9:
The claimed invention is a system comprising: an adapter for mounting tools for use in machine tools, wherein the tool extends out of the adapter on one side when mounted; and a device for heating said adapter, the device comprising: a base in which the adapter is arranged such that an insertion direction of the tool extends towards the base, and a heating part designed for heating the adapter arranged in the base, the base and the heating part being displaceable relative to one another in the insertion direction of the tool, wherein the base comprises a mounting device that is designed for retaining the adapter in a fixed manner on the base during heating, and wherein a conical surface of the mounting device is provided with threaded elements for interlocking interaction with a conical threaded surface of the adapter for retaining the adapter on the base.
The closest prior art would be Haimer et al (US 2006/0049180). Haimer teaches a system comprising: an adapter for mounting tools for use in machine tools, wherein the tool extends out of the adapter on one side when mounted; and a device for heating adapters for mounting tools for use in machine tools, comprising: a base in which an adapter for inserting or removing a tool can be arranged such that the insertion direction of the tool extends towards the base; and a heating part designed for heating the adapter arranged in the base, the base and the heating part being displaceable relative to one another in the insertion direction of the tool, wherein the base comprises a mounting device that is designed for retaining the adapter in a fixed manner on the base during heating. However, Haimer does not teach wherein a conical surface of the mounting device is provided with threaded elements for interlocking interaction with a conical threaded surface of the adapter for retaining the adapter on the base.
The second closest prior art would be Sturm et al (US 20100303572). Strum teaches a threaded member used to retain a collet chuck. However, the threaded member is not structurally the same as the conical surface of the mounting device as claimed.

For independent claim 24:
The claimed invention is A method for inserting a tool into the adapter or for removing the tool from the adapter of the system of claim 9, comprising: retaining the adapter in the mounting device by the threaded elements for interlocking action of claim 9; displacing the heating part with respect to the base until the adapter is located in a heating region of the heating part; operating the heating part in order to heat and expand the adapter; inserting a tool into the adapter or removing the tool from the adapter; and removing the adapter from the mounting device with the interlocking interaction released. 
The cited prior art does not disclose teach or suggest the claimed method since the cited prior art does not disclose, teach, or suggest the system of claim 9 for the reasons stated above, since the system of claim 9 is used to perform the claimed method.

For independent claim 33:
The claimed invention is a device for heating adapters for mounting tools for use in machine tools, comprising: a base in which an adapter for inserting or removing a tool can be arranged such that the insertion direction of the tool extends towards the base; and a heating part designed for heating the adapter arranged in the base, the base and the heating part being displaceable relative to one another in the insertion direction of the tool, wherein the base comprises a mounting device that is designed for retaining the adapter in a fixed manner on the base during heating, and wherein a conical surfac
The closest prior art would be Haimer et al (US 2006/0049180). Haimer teaches a device for heating adapters for mounting tools for use in machine tools, comprising: a base in which an adapter for inserting or removing a tool can be arranged such that the insertion direction of the tool extends towards the base; and a heating part designed for heating the adapter arranged in the base, the base and the heating part being displaceable relative to one another in the insertion direction of the tool, wherein the base comprises a mounting device that is designed for retaining the adapter in a fixed manner on the base during heating. However, Haimer does not teach wherein a conical surfac
The second closest prior art would be Sturm et al (US 20100303572). Strum teaches a threaded member used to retain a collet chuck. However, the threaded member is not structurally the same as the conical surface of the mounting device as claimed.

For independent claim 34:
The claimed invention is a system comprising: an adapter for mounting tools for use in machine tools, wherein the tool extends out of the adapter on one side when mounted; and a device for heating said adapter, the device comprising: Page 6 of 12Appl. No. 16/124,593 a base in which the adapter is arranged such that an insertion direction of the tool extends towards the base, and a heating part designed for heating the adapter arranged in the base, the base and the heating part being displaceable relative to one another in the insertion direction of the tool, wherein the base comprises a mounting device that is designed for retaining the adapter in a fixed manner on the base during heating, and wherein a conical surface of the mounting device is provided with threaded elements for interlocking interaction with a conical threaded surface of the adapter for retaining the adapter on the base, wherein the conical threaded surface of the adapter comprises an external thread provided on a frustoconical portion of the adapter.
The closest prior art would be Haimer et al (US 2006/0049180). Haimer teaches a system comprising: an adapter for mounting tools for use in machine tools, wherein the tool extends out of the adapter on one side when mounted; and a device for heating said adapter, the device comprising: Page 6 of 12Appl. No. 16/124,593 a base in which the adapter is arranged such that an insertion direction of the tool extends towards the base, and a heating part designed for heating the adapter arranged in the base, the base and the heating part being displaceable relative to one another in the insertion direction of the tool, wherein the base comprises a mounting device that is designed for retaining the adapter in a fixed manner on the base during heating. However, Haimer does not teach wherein a conical surface of the mounting device is provided with threaded elements for interlocking interaction with a conical threaded surface of the adapter for retaining the adapter on the base, wherein the conical threaded surface of the adapter comprises an external thread provided on a frustoconical portion of the adapter.
The second closest prior art would be Sturm et al (US 20100303572). Strum teaches a threaded member used to retain a collet chuck. However, the threaded member is not structurally the same as the conical surface of the mounting device as claimed.

For independent claim 35:
The claimed invention is a method for inserting a tool into the adapter or for removing the tool from the adapter of the system of claim 34, comprising: retaining the adapter in the mounting device by the threaded elements for interlocking interaction of claim 34; displacing the heating part with respect to the base until the adapter is located in a heating region of the heating part; operating the heating part in order to heat and expand the adapter; inserting a tool into the adapter or removing the tool from the adapter; and removing the adapter from the mounting device with the interlocking interaction released.
The cited prior art does not disclose teach or suggest the claimed method since the cited prior art does not disclose, teach, or suggest the system of claim 34 for the reasons stated above, since the system of claim 34 is used to perform the claimed method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761